Name: Commission Implementing Regulation (EU) NoÃ 946/2013 of 2Ã October 2013 on advances to be paid from 16Ã October 2013 of the direct payments listed in Annex I to Council Regulation (EC) NoÃ 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers
 Type: Implementing Regulation
 Subject Matter: accounting;  means of agricultural production;  deterioration of the environment;  agricultural policy;  farming systems
 Date Published: nan

 3.10.2013 EN Official Journal of the European Union L 261/25 COMMISSION IMPLEMENTING REGULATION (EU) No 946/2013 of 2 October 2013 on advances to be paid from 16 October 2013 of the direct payments listed in Annex I to Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 29(4)(a) thereof, Whereas: (1) Article 29(2) of Regulation (EC) No 73/2009 provides that payments under support schemes listed in Annex I to that Regulation are to be made within the period from 1 December to 30 June of the following calendar year. However, Article 29(4)(a) of that Regulation permits the Commission to provide for advances. (2) Unfavourable weather conditions in Europe, with a very harsh winter and rainfalls resulting in severe flooding in some Member States, have caused serious damages on the crop and fodder production in 2013. Severe financial difficulties have been encountered by farmers as a result, in particular by cattle producers. These difficulties are compounded by the effects of the ongoing financial crisis which have caused many farmers to be confronted with serious liquidity problems. In order to help to alleviate these difficulties it is appropriate to allow for farmers to receive advance payments of up to 50 % of the support schemes listed in Annex I to Regulation (EC) No 73/2009. Regarding the beef and veal payments provided for in Section 11 of Chapter 1 of Title IV of Regulation (EC) No 73/2009, Member States should also be authorised to increase the payment of advances as referred to in Article 82 of Commission Regulation (EC) No 1121/2009 (2), to up to 80 % of the payment. (3) In order to ensure that the advance payments will be accounted for under the 2014 budget year, they should be made from 16 October 2013. The necessary verification of eligibility conditions under Article 29(3) of Regulation (EC) No 73/2009 should nevertheless be carried out before payment of the advances in the interests of good financial management. (4) According to Article 18(5) of Council Regulation (EC) No 1290/2005 (3), the Council may adapt the adjustment rate for direct payments until 1 December, on a proposal by the Commission and on the basis of new information in its possession. As a consequence, the adjustment rate of financial discipline referred to in Article 11 of Regulation (EC) No 73/2009 eventually applied may not be known by 16 October 2013. Therefore the maximum advances that can be paid should be set as a percentage of the direct payments before the adjustment referred to in Article 11 of Regulation (EC) No 73/2009. The definitive payment after 1 December 2013 will take into account the final adjustment rate of financial discipline applicable at that time. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Member States may pay, from 16 October 2013, advances to farmers of up to 50 % of the direct payments listed in Annex I to Regulation (EC) No 73/2009 in respect of applications made in 2013 without taking into account the adjustment referred to in Article 11 of Regulation (EC) No 73/2009, provided that the verification of the eligibility conditions pursuant to Article 20 of Regulation (EC) No 73/2009 has been finalised. Regarding the beef and veal payments provided for in Section 11 of Chapter 1 of Title IV of Regulation (EC) No 73/2009, Member States shall be authorised to increase the amount referred to in the first paragraph to up to 80 %. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) Commission Regulation (EC) No 1121/2009 of 29 October 2009 laying down detailed rules for the application of Council Regulation (EC) No 73/2009 as regards the support schemes for farmers provided for in Titles IV and V thereof (OJ L 316, 2.12.2009, p. 27). (3) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1).